Citation Nr: 1821097	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for alcohol abuse.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to June 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2017, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for alcoholism REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A preponderance of the competent and credible evidence of record shows that the Veteran's scoliosis is a congenital defect and is not related to active service.

2.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a low back disability other than scoliosis.

3.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of any right knee disability.

4.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of any left knee disability.

5.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of any right ankle disability.

6.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of any left ankle disability.

7.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that during the course of the appeal, the Veteran had a diagnosis of a psychiatric disability of adjustment disorder that was directly related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2017); VAOPGCPREC 82-90 (1990).

2.  A right knee disability was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  A left knee disability was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  A right ankle disability was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  A left ankle disability was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

6.  A psychiatric disability was incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in July 2010 and July 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations in October 2010, February 2012, and March 2012.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection.  However, the Board finds that an examination is not necessary to decide that claim due to a lack of credible lay or medical evidence of that disability occurring in service.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there competent evidence of record that links the claimed disability to service.  Therefore, a VA examination is not warranted for the claim for service connection for a left shoulder scar.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Low Back

The March 1991 service entrance examination shows that the Veteran had a normal spine.

A March 1998 service treatment record shows that the Veteran complained of back pain for about six months.  The note indicates that the Veteran injured his back on a boat when his back forcefully contacted a support bar on a seat.  The diagnosis was erector spinea strain at the T11-T12 region.

Service examinations completed in August 1994, April 1996, December 1998, February 2003, June 2005, and March 2009 found a normal spine.  The Veteran indicated on Reports of Medical History completed in August 1994, April 1996, December 1998, January 2002, March 2004, June 2005, that he did not have recurrent back pain.  On a Report of Medical History completed in June 2010, the Veteran stated that he had recurrent back pain.

On VA examination in October 2010, there was no reported history of injury or trauma to the low back.  The Veteran currently experienced some lower back stiffness.  A lumbar spine X-ray found a transitional vertebra at L5 and a scoliotic curvature to the left.  The only lumbar spine disability the examiner diagnosed was lumbar scoliosis.  The examiner stated that the scoliosis was congenital and not worsened beyond its natural progression by the Veteran's service.

An October 2010 private clinic record contains the Veteran's report of lower back pain.  The examiner found no pain with palpation of the lower lumbar spine on examination.  There was a full range of motion.  The assessment was low back pain, most likely lumbar strain.

In March 2012, a VA examiner reviewed the record, including the October 2010 examination report.  The examiner opined that the Veteran's claimed low back disability was less likely than not related to service, as the service treatment records did not show a chronic or ongoing condition.

The Board finds that the evidence of record does not support the Veteran's assertions regarding an etiological link between a current back disability and active service.  Instead, it shows that, although the Veteran currently experiences low back pain, that pain are not related to and was not incurred in or aggravated by active service.  No current disability that is not a congenital defect is shown.

The Veteran's medical records show that he was diagnosed with congenital lumbar scoliosis.  The October 2010 VA examiner noted the scoliotic curvature on an X-ray, and in discussing the condition, the examiner clarified that the scoliosis was congenital.  It is undisputed that service connection is prohibited for congenital defects.  38 C.F.R. §§ 3.304, 4.9 (2017); VAOPGCPREC 82-90 (1990). The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that his scoliosis is not a congenital defect or otherwise is related to active service.  Thus, the Board finds that service connection for congenital scoliosis is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The evidence does not show any superimposed injury on the congenital defect during service that resulted in current disability.  While there was a strain diagnosed during service, the preponderance of the current evidence is against a finding that any current disability is related to that strain.

Other than scoliosis, a specific disability of the low back has not been identified during or contemporary to the period on appeal by any competent evidence of record.  The Board is mindful that an October 2010 private treatment provider indicated that the Veteran's low back pain was "most likely lumbar strain."  Notably, the October 2010 private treatment provider stopped short of making an actual diagnosis.  However, even were the findings to constitute a low back disability, the March 2012 examiner opined that it was less likely than not that the Veteran's claimed low back disability was related to service.  The Board finds that opinion competent and persuasive.

Although the Veteran experiences low back pain, service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

As the preponderance of the evidence is against the claim for service connection for a low back disability, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee and Ankle Disabilities

A December 1991 service medical record shows that the Veteran twisted his left ankle.  The diagnosis was sprained left ankle, and the Veteran was given an ace wrap.

A February 2004 service medical record contains the Veteran's report of joint pain in both knees.  The assessment was muscle/joint strain due to overuse.

Service examinations completed in August 1994, April 1996, December 1998, February 2003, June 2005, and March 2009 found normal lower extremities.  The Veteran indicated on Reports of Medical History completed in August 1994, April 1996, December 1998, January 2002, March 2004, and June 2005, that he did not have "trick" or locked knee, or foot trouble.  On a Report of Medical History completed in June 2010, the Veteran indicated that he had recurrent knee trouble and foot trouble.

On VA examination in October 2010, the Veteran stated that he had no specific injury or trauma to his knees.  He stated that he experienced knee pain due to riding in boats and jumping out of airplanes while on active duty.  X-rays of the knees found normal knees bilaterally.  The examiner found no objective evidence of a disability of either knee.

Also at the October 2010 VA examination, the Veteran reported getting multiple right and left ankle sprains while on active duty.  He stated that he was always treated conservatively.  He was given Motrin and returned to duty.  He currently experienced right and left ankle pain three to four times a week.  X-rays of the ankles found normal ankles bilaterally.  The examiner found no objective evidence of a disability of either ankle.

The Board finds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a disability of either knee or either ankle.  While the service medical records document treatment of the Veteran's knees and left ankle, merely establishing a showing in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Notably, none of the competent evidence of record demonstrates that the Veteran has a current diagnosis of a disability of either knee or either ankle.  Although the Veteran experiences painful knees and ankles, service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection for a bilateral knee or bilateral ankle disability exists.

As the preponderance of the evidence is against the claim for service connection for a bilateral knee and a bilateral ankle disability, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The service medical records show that in July 1995, the Veteran underwent rehabilitation for alcohol dependency.  In February 2009, the Veteran completed an anger management class.  In August 2009, the Veteran received non-judicial punishment for failure to obey orders or regulations, and larceny and wrongful appropriation.

A September 2010 VA treatment record contains a positive PTSD screen.

On VA examination in October 2010, the Veteran reported having bad experiences and bad memories, which appeared mostly related to situations surrounding his last year in service and his son.  The examiner felt that during the interview, the Veteran described classic symptoms of an adjustment response to the severe stressors he was having.  The Veteran was having problems with his mood, and his coping abilities were stressed.  The examiner opined that the onset of the Veteran's symptoms primarily began around 2008 when his custodial issues were occurring.  The Veteran's response to his stressors was ongoing.  The examiner found no evidence of any other mental disorder.  The diagnosis was adjustment disorder, not otherwise specified, and alcohol dependency in full remission.  The examiner opined that the Veteran's adjustment disorder began in the service and appeared to be related to his time in service.

On VA examination in February 2012, the examiner noted that the Veteran completed the Trauma Symptoms Inventory as a part of the examination.  The examiner stated that the Veteran's test results were invalid as a result of over-endorsing symptoms and endorsement of symptoms that were not typical of PTSD.  The examiner stated that the Veteran's other scale scores were significantly clinically elevated making his response pattern invalid.  The examiner found the results suggestive of exaggeration or feigning of symptoms.  The conclusion was that there was no objective evidence to support the symptoms of or diagnosis of PTSD, and the examiner felt that the Veteran did not have a mental disorder.

In April 2014, another VA examiner reviewed the file and specifically noted that October 2010 diagnosis of adjustment disorder.  The examiner remarked that adjustment disorders were expected to remit when the stressful circumstances causing them resolved.  The examiner noted that the diagnosis of adjustment disorder was dropped in 2012 as neither the Veteran's service discharge or family stress were mentioned as a significant source of turmoil at that time.  After reviewing the examination reports and the rest of the record, the examiner concluded that the Veteran's adjustment disorder had resolved, and he did not meet criteria for PTSD.

The Board is aware that the February 2012 and April 2014 VA examiners concluded that the Veteran had no current diagnosis of an Axis I mental disability.  However, the October 2010 VA examiner gave an Axis I diagnosis of adjustment disorder related to stressors that occurred during active service.  Notably, the April 2014 VA examiner confirmed that diagnosis, but indicated that the disability had since resolved.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran had a diagnosis of adjustment disorder during the beginning of the claim process, and the October 2010 VA examiner provided a connection between that diagnosed disorder and the Veteran's service, service connection for adjustment disorder is granted.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a psychiatric disability, diagnosed as adjustment disorder, is granted.


REMAND

The Veteran underwent VA psychiatric examination in October 2010.  The examiner diagnosed adjustment disorder and related that diagnosis to the Veteran's active duty.  On the basis of that examination and opinion, service connection has now been granted for adjustment disorder.

The examiner also diagnosed alcohol dependency in full remission.  The examiner opined that there was no evidence that the Veteran's alcoholism was related to service.  However, the examiner did not discuss whether the diagnosed adjustment disorder caused or aggravated the Veteran's alcoholism.  A medical examination or opinion that does not address whether a service-connected disability aggravated the claimed disability is inadequate to inform the Board on the issue of secondary service connection.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).  Therefore, remand is required for a more complete etiology opinion regarding the Veteran's alcoholism.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  In so doing, the examiner must note the October 2010 VA examination report diagnosing the Veteran as having an adjustment disorder during the pendency of the appeal.  Having examined the Veteran and reviewed the evidence, the examiner should specifically opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcohol dependence was caused by, or aggravated by, any psychiatric disorder, to specifically include adjustment disorder, diagnosed during the pendency of the appeal.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


